Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claim(s) 31, drawn to wherein the flow pathway comprises a number of approximately parallel pathways contiguously connected to each other and positioned in such a way with relation to the UVC LED such that at least 90% of the interior of the flow pathway is directly illuminated by UVC light, classified in A61L 9/20.
II.	Claim(s) 32, drawn to wherein the flow pathway comprises a number pathways arranged to radiate outwards from a central UVC source and positioned in such a way with relation to the UVC LED such that at least 90% of the interior of the flow pathway is directly illuminated by UVC light, respectively, classified in A61L 2209/12.
III.	Claim(s) 33 and 36-37, drawn to the mask of claim 22 wherein the flow pathway comprises two chambers, 
(1) an inhalation chamber proximal to the user, covering the user's nose and mouth, 
(2) a sterilizing anti-chamber, distal to the user, and 
a valve located between these two chambers, wherein the useable volume of the sterilizing anti-chamber is between 0.5 and 0.75 liters, and wherein the valve closes when the user breathes out and opens when the user breathes in, thereby pulling a volume of air from the sterilizing anti-chamber into the inhalation chamber, and simultaneously pulling an equal volume of air from the outside into the sterilizing anti-chamber, wherein the one or more UVC LEDs produces a peak wavelength between 200nm to 280nm, and wherein the UVC LED has a power rating of not more than 4W, respectively, classified in A62B 18/025.

Note claims 21-30, 34-35 and 38-40 will be examined with the above elected invention.  Also, note that claims 36-37 appear to be dependent upon an incorrect claim number and probably should be depended from claim 33.

The inventions are distinct, each from the other, because of the following reasons:

Claims 21 and/or 22 link(s) inventions I-III.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claims 21 and/or 22.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Inventions I-III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as gas flow and light transmission due to parallel flow pathways contiguously connected to each other) the flow pathway comprising a number of approximately parallel pathways contiguously connected to each other and positioned in such a way with relation to the UVC LED.  See MPEP § 806.05(d).
Inventions I-III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as gas flow and light transmission due to the flow pathway comprising a number pathways arranged to radiate outwards from a central UVC source and positioned in such a way with relation to the UVC LED.  See MPEP § 806.05(d).
Inventions I-III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination III has separate utility such as use of multiple chambers and a valve for controlling gas flow through the device due to the flow pathway comprising two chambers, 
(1) an inhalation chamber proximal to the user, covering the user's nose and mouth, 
(2) a sterilizing anti-chamber, distal to the user, and 
a valve located between these two chambers, wherein the useable volume of the sterilizing anti-chamber is between 0.5 and 0.75 liters, and wherein the valve closes when the user breathes out and opens when the user breathes in, thereby pulling a volume of air from the sterilizing anti-chamber into the inhalation chamber, and simultaneously pulling an equal volume of air from the outside into the sterilizing anti-chamber, wherein the one or more UVC LEDs produces a peak wavelength between 200nm to 280nm, and wherein the UVC LED has a power rating of not more than 4W.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881